DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 8/24/2022, with respect to claims 1, 3-10 and 12 have been fully considered and are persuasive.  The 35 USC 102/103 rejections of the claims 1, 3-10 and 12 has been withdrawn.  The claims have been amended to contain new issues such as the device not comprising a filter. The method now discloses the ultraviolet radiation breaks chlorinated molecules in the chlorinated water. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is drawn to a  removable tank, however it is not clear what the tank is removable from. Or what structure would provide the limitation.  The scope of the claim is unclear and the claim is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li CN 204670595 U.
 With respect to claim 1, the Li CN 204670595 U reference discloses in figures 1-2, and claims a container/tank 1 having a lid/cap/cover 17. The container 1 has a defined size and therefore holds a predetermined volume of treatment medium. The device also has a treatment UV light LED lamp 6, the preferred ultraviolet light emitted by wavelength is 300-400 nm (discloses a specific number 400 nm in the 320 to 400 nm range).  The Examiner notes there is not specific recitation of chlorinated water only intended use.  The reference does not disclose the use of a filter of catalyst.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen U.S. publication 2016/0083271 A1.
With respect to claim 1, the Chen U.S. publication 2016/0083271 A1 discloses (0030-0037) a body/ housing/ container 10, a light-emitting component 120, an opening 11 of the container 10. The light-emitting component 120 is adapted to emit an UV light L of wavelength between 200 nm and 400 nm a wall surface of the recess 111 may be coated with highly reflective material or highly scattering material, such that the UV light L emitted by the light-emitting component 120 can be effectively reflected or scattered toward the fluid 20. FIG. 1. The container 10 may be a portable water bottle or another similar container defining a definite volume capable of containing water, having a transparent cap 140.  There may be a plurality of the heat dissipation components 130 (Cooling) and the light-emitting components 120 (0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li or Chen as applied above further in view of Maiden 2015/0053624.
With respect to claims 4 and 9, neither the Li nor Chen reference discloses a UV transparent container or reflective tank. 
However, the Maiden 2015/0053624 reference discloses in figure 15 a chamber/tank 12/133 having one or more led UV sources 16 The tank may have a removable UV transparent bladder 130 (0065) having a reflective outer side 132. The UV transparent bladder provides a barrier between that allows UV to pass through and be reflected back into the chamber allowing for increased treatment due to the increased UV rays being reflected back into the chamber. The bladder can be considered the tank in this case and to be a removable insert. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to modify the Li or Chen reference and use the transparent UV bladder and reflective outer coating such as in the Maiden reference, since it would yield the added benefit of providing a barrier between the medium and reflective coating while providing increased treatment delivery to the fluid medium from the reflected UV rays. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li or Chen as applied above further in view of Huang U.S. Patent 7,220,391 B1.
With respect to claim 6, the neither the Li nor the Chen reference expressly discloses that the tank is made of borosilicate glass.  
The Huang U.S. Patent 7,220,391 B1 reference discloses (column 6 lines 1-10 and figure 4) vessel 460 can be made of quartz to permit transmission of ultraviolet light, the outer wall can be made from any substance exhibiting corrosion resistance, such as borosilicate glass.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to modify Li or Chen reference and use the borosilicate glass for the tank such as disclosed in the Huang reference, since it would yield the expected result of providing corrosion resistance to the tank. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li or Chen as applied above further in view of Bonutti U.S. Publication 2015/0209457 A1.
With respect to claim 7, neither the Li nor the Chen reference discloses a plurality of strips arranged around the tank, each strip supporting several light sources arranged along the tank.  
However, the Bonutti U.S. Publication 2015/0209457 A1 reference discloses in paragraphs 0027-0030 that it is known to use UV strips to provide sterilization to fluid media in the wavelength range of 100-400 nm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to modify Li or Chen the reference and use the UV strips such as disclosed in the Bonutti reference, since it would yield the expected result of providing sterilization to the medium.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li or Chen as applied above further in view of Lin U.S. Publication 2004/0134847 A1.
With respect to claim 8, the neither the Li nor the Chen reference discloses elastic means arranged to push each of the plurality of strips against the tank.
However, the choice of fasteners is a design choice, all with the expected result of securing/mating the materials. The Lin U.S. Publication 2004/0134847 A1 reference discloses in paragraph 0091 the use of an elastic fastener for UV lamps.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Li or Chen reference and use elastic means arranged to push each of the plurality of strips against the tank, since the Lin reference discloses that doing so would result of securing/mating the materials.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu CN 102701319 A (included in IDS) in view of Ray WO 9737936.
With respect to claim 10, the Yu reference discloses in the abstract, an ultraviolet light irradiation method for eliminating residual chlorine in water in a closed container creating a defined body of water, wherein the residual chlorine containing water flows through the ultraviolet irradiation device, where remained chlorine in water under the irradiation of ultraviolet light generating light undergoes chemical decomposition, hypochlorous acid and hypochlorite decomposed to generate nascent oxygen, chlorine concentration is greatly reduced, to remove residual chlorine in water.
The Yu reference differs from claim 10 in that it does not disclose the UV range of 320-400 nm or 325-390 nm.
The Ray WO 9737936 reference does disclose on page 23 and in the abstract the use of light in the range of 200-440 nm, preferably 320-380 nm to treat and break down and purify chlorine containing waters. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yu reference and use a UV range of 320-380, since the Ray reference discloses it would yield the expected result of purifying the medium to be treated. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Ray as applied above to claim 11, further in view of Ueda JP 2014198292 A.
With respect to claim 12, the Yu in view of Ray references do not expressly disclose the use of at least 5.5 Wh of light energy per liter of water to be treated.
The Ueda JP 2014198292 discloses in the abstract the use of UV radiation dosage in the range of 50-150 Wh/L greater than the needed 5.5 Wh of the instant application.  The Ueda reference discloses it would provide decomposition of chlorine until none is detected. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yu in view of Ray references and use at least 5.5 Wh of light energy per liter of water to be treated, since the Ueda reference discloses it would yield the expected result of providing decomposition of chlorine. 

Allowable Subject Matter
Claims 2, 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest:
the treatment apparatus comprises cooling means arranged to cool the light sources, and switching means arranged to switch off the cooling means so as to cause internal heating of the casing and of the predetermined volume of water.  
wherein the treatment apparatus comprises ventilation means arranged to cause an air flow at the level of the light sources, and recirculation means arranged to operate the ventilation means in closed circuit or not, so as to respectively cause internal heating of the casing and of the predetermined volume of water or to cool the light sources.  
said at least one light source is a light-emitting diode comprising a light emitting head, and wherein the tank is in contact with the light emitting head.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774